                           UN ITED STA TES D ISTRICT COU RT
                           SO U THERN D ISTR ICT OF FLO RID A

                      CA SE N O .l8-cv -8o3os-D im itrouleasN aûhew m an


K EN NETH W O LW ER,M .D .,

       Plaintiff,
                                                              FILED BY                   D.C.

                                                                     JAd 16 2219
M A RTHA SO FRON SK Y ,K RISTEN
                                                                     ANGELA E.NOBLE
SU M M ER S,LO U ISE W ILH ITE ST.                                  CLERK U S DISI CI
LA UREN T,and LU CY G EE,                                           s.D.oFdt-:..-w.RB.

       D efendants.


  O R DER D ENY IN G PLA IN TIFF'S N O TICE O F NO N -CO M PLIA N CE/M O TIO N T O
C O M PEL N O N -PA RT Y FLO R ID A D EPA R TM EN T O F H EA LTH 'S PR O D U C TIO N O F
       DO CUM ENTS.FOR CIVIL CONTEM PT AND FOR SANCTIONS IDE 1291

       TH IS CA U SE is before the Courtupon pro se Plaintiff, Kenneth W oliner's N otice of

N on-com pliance with D E lzog laintiffs M otion to Com pelN on-party Florida D epartm ent of

Health'sProduction ofDocuments,forCivilContemptand forSanctionsfDE 1291.Thismatter
w as referred to the undersigned by United States DistrictJudge W illiam P.Dim itrouleas upon an

O rderreferring a11discovery to the undersigned for finaldisposition.See D E 17.A sstated in this

Court'spriorOrderdatedJanuary9,2019gDE 1381,theCourthasPlaintiff'sNoticeN otionunder
consideration as itrelates to the non-party Florida D epartm entof Hea1th.The non-party Florida

DepartmentofHealthhasfiledaResponse(DE 1421andPlaintiffhasfiledaReply.(DE 146).The
m atteris now ripe fordisposition.




                                               1
       1.     FACTUAL BACK GROUND

       On January 3,2019,Plaintifffiled aNoticeN otion to compeldocumentsfrom non-party

FloridaDepartmentofHea1th (itDOH''),to hold DOH in civilcontemptforitsallegedfailureto
fully complywithasubpoena,andforsandions.gDE 1291.
       On January 9,2019,the Courtissued an initialOrderon Plaintiff'sM otion,which denied

theM otion to the extentthatitwasdirected to the individualDefendantsin thiscase,and which

directedDOH tofilearesponseonorbeforeJanuary 11,2019at12:00noon.gDE 1381.Counsel
forDOH compliedandtimelyfiledtheResponseonJanuary 11,2019.gDE 1421.Uponreview of
D OH 's Response,the Courtentered a Supplem ental O rder w hich allow ed Plaintiff untilon or

beforeJanuary 14,2019at12:00noon to filehisreply.(DE 1451.Plaintifftimely complied and
filedhisReplyonJanuary 14,2019.(1461.
       A. PlaintifpsNotice/M otion IDE 1291

       First,inhisJanuary3,2019Notice/M otion(DE 1291,PlaintiffcomplainsthatDOH didnot
tim ely produce a1lresponsive docum entsand did notprovide a privilege log.A sto the tim eliness

issue,Plaintiffs Notice/M otion gDE 1291 complains thatDOH did notproduce responsive
docum entsuntilD ecem ber 17-18,2018,although D OH w as allegedly required to produce them by

D ecem ber 14,2018.A sto the failure to produce allresponsive docum ents,Plaintiffclaim sthathe

wasnotprovidedwithandtelectroniclog''ofactionsinûttheW olinerDisciplinaryCase''gDE 129,
pg.4,! 161,aSsscreenshotofthecomputerscreen''(DE 129,pg.4,! 17j,Sûdocuments(emailand
othercommunications)detailing how the complaintagainstPlaintiffslicense was closed and
reopened''(DE 129,pg.4,! 171,orun-redactedemailsgDE 129,pg.3,!131.Plaintiffclaimsinhis
NoticeN otionthathehasbeenprejudicedbecauseDOH didnotproducethedocumentstohim by
December14,2018.gDE 129,pg.4,! 191.
       B. Response ofNon-partvFloridaDepartm entofHeaIth IDE 1421

       In itsResponse,theD O H claim sthatPlaintifftiled hisN otice/M otion in bad faith,failed to

eom ply w ith applicable rules,m isstated the factualbackground,and seeks to m islead the Court.

kDE 142,pg.1,! 1).DOH asserts thatit has diligently endeavored to provide responsive
documentstoPlaintiffandcontinuestodoso.(DE 142,pg.1,!2).DOH claimsthatthedocuments
w ere inadvertently notproduced to Plaintiff on Friday,Decem ber 14,2018,and once that enor

w asdiscovered,the docum entsw ere im m ediately produced to Plaintiffon M onday,D ecem ber 17,

2018 viaelectroniclink.(DE 142,pgs.2-3,! 3-8).DOH also claimsthatitstrackingofthetile
show s that Plaintiff dow nloaded the docum ents on D ecem ber 17, 2018 at 12:04 p.m ., despite

Plaintiffsclaim thathewasunable to download thedocumentson thatdate.gDE 142,pg.3,!
9-101.In fact,DOH attached an Exhibitto itsResponse which showsthatPlaintiffviewed the
electronic file on D ecem ber 17,2018 at 11:32 a.m .and dow nloaded the docum ents on D ecem ber

17,20l8at12:04p.m.gDE 142-11.DOH assertsthatPlaintifffailedtoconferingoodfaithbefore
tilinghisNotice/Motion (DE 1291and thatPlaintiffisinpossessionoftherequesteddocuments.
(DE 142,pgs.3-51.DOH notesthatPlaintiffs medicallicense wasrevoked for committing
malpracticeresultinginpatientdeath.gDE 142,pg.4,! 151.DOH assertsthatPlaintiffrequested
and received thousandsofdocum entsfrom theD O H and m adehundredsofpublic recordsrequests

priorto,during,and since thatmedicallicense revocation proceeding.(DE 142,pg.41.DOH
assertsthatitdid notredactdocum entsin response to requests5-7,9-12,30,31,36,37,38,39,40

and 41and thatthosedocumentswereproduced asthey existin theDOH emaildatabase.(DE
142,pg.4,! 18).DOH also notesthatithasprovided additionaldocumentsto Plaintiffafter
D OH received his N otice/M otion,and that Plaintiff has received al1responsive docum ents by

w ay of D O H 's response to the subpoena, D O H 's responses to public record requests from

Plaintiff,D OH 's production in a separate state m atter,and D OH 's production in regards to the

m edical license revocation proceeding, and that their searches for the rem aining outstanding

requestsdid notlocateany additionalresponsivedocuments.(DE 142,pgs.4-5,! 15-231.DOH
requests thatthe Courtdeny Plaintiff's Notice/M otion and impose sanctions againstPlaintiff.

(DE 142,pg.6j.
           PlaintifrsReplv IDE 1461

       Plaintiff'sReply (DE 146)claimsthat1)hewassupposed to getdocumentson Friday,
December14,2018anddidnotreceivethem bythatdate,therebySlseverelyprejudicing''him gDE
143,pg.2,!31;2)hereceivedtheelectronicfileofdocumentsfrom DOH onDecemberl7,20l8
at11:40a.m.butcouldnotopenthedocumentsastheywereinacompressedtile(DE 146,pg.3,!
7-81;3)onDecember17-18,2018,DOH provided Sssome(butnotall)responsivedocumentsinits
possession''(DE 146,pg.61;4)on January 10,2019,DOH provided 3,829 pagesofadditional
responsivedocumentsgDE 146,pg.3,! 111;and5)hetriedto conferwithDOH butcouldnotdo
so because he could not reach anyone at D O H and D OH counsel M r.W illiam s never alerted

PlaintiffthatD O H w as producing an additional3,829 pagesofdocum ents so thatPlaintiffSicould

havewithdrawnhisM otiontoCompel.''gDE 146,pg.5J.
       ThesanctionsPlaintiffseeksagainstDOH are1)thattheCourtorderthattheDOH comply
withtheCourt'sDecember7,2011gsic)Orderandproducea1lresponsivedocuments,including
theelectronicttcasehistory''thatisresponsivetoRequestNo.90,
                                                          .and2)inthealternative,thatthe

                                               4
Courtentertsan orderthatfacts in dispute be taken to be established in favorofthe party seeking

themotion''perFederalRuleofCivilProcedure37(b)(2).(DE 146,pg.6q.
       lI.     FINDINGS AND ANALYS S

       TheCourthascarefully reviewed Plaintiff'sNoticeN otion (DE 1291,DOH'sResponse
gDE 1421,and PlaintiffsReply (DE 1461.TheCourthasalso carefully reviewed theCD-ROM
tiledbyPlaintiff(DE 139,DE 1431,whichCD-ROM containsnumerousdocumentsresponsiveto
Plaintiff's subpoena produced by D OH to Plaintiffvia electronic link on D ecem ber 17,2018 and

via CD -ROM on D ecem ber 18,2018.The Courtaddressesthe relevantissues below .

       A. PlaintifrsFailureto Confer in Good Faith Pursuantto LocalRule7.1(a)(3)and
          FederalRuleofCivilProcedure37(a)(1)

       Asathreshold matter,LocalRule 7.1(a)(3)requiresamovantoramovant'scounselto
çkconfer(orallyorinwritingl''orSlmakereasonableeffortto confer(orallyorinwritingl''witha11
partiesin a d'good faith effortto resolve by agreem entthe issuesto be raised in them otion.''Failure

to conferorto show a good-faith attem ptto confer,by itself,constitutesgrounds forthe m otion to

be denied.Silver Creek Farms,LLC v.Fullington,N o.16-80353-CV ,2018 W L 1413064,at *3

(S.D.Fla.M ar.20,2018)(citing Muzaffarrv.RossDressforLess,Inc.,941F.Supp.2d 1373,
1373(S.D.Fla.2013)).TheCourt'sOrderSetting DiscoveryProcedure gDE 181requiresgood
faith confenulin person orby telephone before a discovery m otion isfiled.

       Plaintiff included a Certificate ofCompliance with LocalRule 7.1(a)(3),in which he
certified thathe contacted counselD OH by em ailon D ecem ber 17,2018,and then called counsel

on December31,2018.gDE 129,pg.71.However,itappearsthatPlaintiffneverspoke with
counselforD O H afterreceiving and review ing the docum ents on D ecem ber 17-18,2018.Italso

appears,from screenshotsofPlaintiff siphone which he attached to hisReply,thatPlaintiffsolely

                                                 5
attemptedtocontactM ichaelW illiams,counselforDOH,at8:32a.m.onDecember3l,2018.(DE
146,pg.171.TheofficesoftheFloridaDepm mentofHealth,likethatofmany otherstateand
federalagencies,w ere closed on D ecem ber31,2018,which w asN ew Y ears'Eve. W hile itistrue

thatDecem ber 31,2018 w as apparently notan officialstate holiday,the Courthas no doubtthat

the representation of M ichael J. W illiam s, Esq., counsel for D OH ,that the oftices of the

DepartmentofHealth were closed on December31,2018 gDE 142,pg.3,!(12)iscompletely
accurate.The Courtdoesnotfind thatPlaintiff's singlephone callto D OH counselon the m orning

of N ew Y ears' Eve, on w hich date business and governm ent offices are frequently closed

constitutes a reasonable effort to confer in good faith, as required. Further, Plaintiff had the

docum ents in his possession fortw o weekspriorto the single phone callto cotm selforD O H ,and

easily could have m ade m ore efficient good faith attem pts to confer w ith counselprior to the

holiday w eekend.

       lndeed,itisquite possible,even probable,thathad Plaintiff com plied w ith the localrule

and this Court's O rder Setting D iscovery Procedure and m ade a good faith efïbrtto personally

confer with counselforD O H ,Plaintiffcould have resolved this issue w ith counselforD OH and

avoided the necessity of filing his N otice/M otion.ln this regard, Plaintiff even argues in his

Reply thathad he know n D OH w as going to prodtlce an additional3,829 pagesof docum ents,he

wouldhavewithdrawnhisM otion.(DE 146,pg.51.Thisispreciselywhy goodfaithconferralis
so im portant.Plaintiff's failure to fully com ply in good faith w ith the conferralrequirem ents of

LocalRule 7.1(a)(3)and thisCourt'sOrderSetting Discovery Procedure (DE 181providesthe
Courtsuflicient grounds to deny Plaintiff's Notice/M otion w ithout further analysis.See Silver

Creek Farm s,LLC,2018 W L 1413064,at *3.Plaintiff's N otice/M otion is accordingly DEN IED


                                                6
on thatbasis.H ow ever,the C ourtw illneverthelessreview the substantivebasesofthe M otion and

rule on the m erits asw ell.

       B . Plaintiff W as Dilatorv in lssuing a Proper Subpoena to D O H and Therefore
           CannotClaim PreiudiceDuetoAnv Alleced LateProduction bv DO H

       Plaintiff'sclaim thatheisseverelyprejudicedbecauseinsteadofreceivingtheresponsive
documentson Friday,December 14,2018,he received the firstbatch ofdoctlments from DOH

betw een M onday,D ecem ber l7,2018 and Tuesday,D ecem ber 18,2018,and the second set of

3,829 pagesofdocum entsfrom D OH on January 10,2019,isw ithoutm erit.First,itm ustbe noted

thatthiscasewastirstfiled in statecourtand wasthen removedtofederalcourton M arch 9,2018.

gDE 1).OnApril4,2018,theCourtissuedaSchedulingOrderwhich setadiscoverycut-offdate
ofN ovem ber 14,2018,a substantive m otion deadline ofD ecem ber 14,2018,and a tw o w eek trial

periodbeginningM arch 11,2019.gDE 81.
       Despite these deadlines,Plaintiffwaited alm ostsix m onths- untilSeptem ber30,2018 - to
                                                                                    ?


serve upon the Defendants (and presumably,DOH) a defective and improper CtNotice of
ProductionofNon-parties,''towhichDefendantscorrectlyobjectedandfiledameritoriousmotion
forprotectiveorderon October5,2018.(DE 821.Thereafter,despite thefiling ofDefendants'
objection and motion for protective order on October 5,2018,Plaintiffnonetheless filed a
Certiticate ofNon-objection to the Notice of Production on October 12,2018.(DE 841.1
Plaintiff s im proper conduct in this regard first resulted in the Court's O ctober 30,2018 O rder

which granted Defendants'motion forprotectiveorder.(DE 921.lnthatOrder,the Court,inter
alia, found thatto the extentPlaintiff intended to issue a subpoena under FederalRule of C ivil

Procedure 45 pertheN otice ofProduction from N on-party,any resultantsubpoenasw ere quashed

l'
 I'heCoul'
         thaspreviouslyfoundthatPlaintiff'sCertificationofNon-objectionwasinaccurateandmisleadingto
thisCourt.(DE 96,pgs.6-71.
                                                  7
dswithoutprejudicetoPlaintiffsabilityto issueaproper,clearand specificrequestforproduction
under Rule 34 and Rule 26(b)(1),or to issue a proper subpoena to a non-party after full
compliance with the requirements of Rule 45 and Rule 26(b)(l), in a timely manner in
aecordancewiththeCourt'sSchedulingOrder.''gDE 92,pgs.3-41.
        Plaintiff'sconductin thisregard also resulted in yetanotherCourtOrderdated November

1,2018 gDE 961,which Order granted Defendants'motion for protective order from the
non-party subpoena issuedtoDOH (DE 871.ThatNovember1,2018 CourtOrder(DE 96,pgs.
5-61again stated thatitwas issued withoutprejudice to Plaintiff's ability to issue a proper
subpoena to the non-party which complies with Rule 45 and Rule 26(b)(1),all conferral
requirements,theCourt'sOrderSettingDiscoveryProceduregDE 181,andtheSchedulingOrder
gDE 81.
      2
         Then,on N ovem ber 13,2018 - m ore than seven m onths after the entry ofthe Scheduling

Order - Plaintiff filed his Rule 45(a)(4) Notice of Subpoena to Non-party, the Florida
Department of Health (DE 1101.This resulted in a motion for protective order filed by
DefendantsonNovember21,20l8 (DE l161and a subsequentCourtOrderdated December7,
2018,whichgrantedinpartanddeniedinpartDefendants'motionforprotectiveorder(DE 1201.
ThisCourtOrderwasentered seven daysbefore the expiration ofthe extended discovery cut-off
date of D ecem ber 14, 20183,due to Plaintiff's dilatory conductofbelatedly issuing a vague and

overbroad subpoena to the D O H .



2At the tim e of the entry of this Court's order dated N ovem ber 1, 20l8, the discovery motion deadline was
November14,201sandthesubstantivemotiondeadlinewasDecember14,20l8(DE 8).However,duetovarious
deposition disputes,the Court,by orderdated N ovem ber 13,2018,extended the discovery m otion deadline until
December14,2018,andthedisposi
                            tivemotiondeadlineuntilJanuary 14,20l9.gDE 105).
35'
  ee f.n.2,supra.
                                                     8
         The Court points out this timeline because Plaintiffs claim that he was Stseverely

prejudiced''becauseDOH produced itstirstbatch ofresponsivedocumentsto him onDecember
17 -18,2018,and then the second batch ofdocum entson January 10,2019,isdue prim arily to

Plaintiffs own dilatory conduct in waiting until the eleventh hour to issue a subpoena to

non-party D OH which required extensive and repeated court intervention. lt is therefore clear

that D OH 's alleged tw o-day delay in providing the initial docum ents to Plaintiff w as not

prejudicialto Plaintiff.M oreover,the additionaltime tmtilDOH produced the 3,829 pagesof
documents to Plaintiff on January 10,2019 was reasonable and did not prejudice Plaintiff.
Plaintiff has only him self to blam e for any alleged last-m inute production from the non-party

D OH .

         C.TheExtensiveProduction bv DOH BeliesPlaintifrsClaim ofSeverePreiudice
         The CD -RO M produced to Plaintiff,w hich this Courthascarefully review ed,contains an

extensive am ount of discovery.A dditionally,on January 10,2019,D OH produced to Plaintiff

3,829 pages of additional docum ents.M oreover,Plaintiff has m ade hundreds of public records

requests to D OH , and has received thousands of docum ents from D OH over the years in

reference to his m edical license revocation and related issues. Plaintiff s claim of severe

prejudice isfalse and belied by thefacts and the record in thiscase.DOH hasasserted in its
response thatithas fully com plied w ith the Court'sD ecem ber 7,2018 O rder and has ctlred any

inadvertent and initialfailure m ade by forwarding docum ents directly to Plaintiff.See D E 142,

Pg.4,!20.DOH alsomaintainsthatithaspreviouslyprovided Plaintif/ with$ça11emailstoand
from DefendantSofronsky in a separate state courtmatter.''(DE 142,pg.4,!21). TheCourt

4DOH 'sResponseactuallyreferstoçiDefendant''but, giventhecontext, the Courtunderstandsthisto bean error
andthatcounselforDOH intendedto writetçplaintiff.
                                                ''
                                                   9
agrees w ith,and the record and exhibits support,D OH 's contention that it has fully com plied

w ith Plaintiff s extensive requests fordocum ents.N o further docum ents need to be produced as

D OH hasfully com plied in good faith w ith the subpoena as lim ited by the Courtin its Order,and

Plaintiffclearly has allthe docum ents he needsto attem ptto prosecute hiscase.

        D . D O H A cted D ilizentlv and Produced an Extensive A m ount of D ocum ents on
            ShortN otice

        The Courtfinds that D O H acted diligently and in good faith,and rapidly produced an

extensive am ountof docum ents to Plaintiff on a very shortdeadline.M oreover,the Courthas

review ed a1lrelevant tilings and finds thatD OH 's argum entthatit has produced allresponsive

docum ents is accurate.This Courtw illnotorder DO H to produce docum ents itdoes nothave in

its possession, custody, or control. The Court tinds that D O H has fully com plied w ith its

obligations and provided a1ldocum ents subpoenaed by Plaintiff as specitied by the Courtin its

O rder at DE 120.5 Therefore, Plaintiff s M otion to Com pelD O H to com ply w ith the Court's

O rderand produce additionaldocum entsisD EN IE D.

        E. Plaintiff's R equestfor Sanctions A cainstD O H Pursuantto FederalR ule of Civil
           Procedure 37 is FrivolousY o H 'sR equestfor SanctionsisD enied

        TheCourtrejectsPlaintiffsrequestforsanctionsagainstDOH totheeffectthattheCourt
findthatlûfactsindisputebetakentobeestablished.''(DE 146,pg.6).DOH isnotapartytothis
case.There are no facts in dispute between Plaintiff and D O H ,and thus FederalRule of Civil

Procedure 37(b)(2) is wholly inapplicable to this case.Plaintiffs request for sanctions is
D EN IED .



5PlaintifpscomplaintthatDOH failedtoprepareaprivilegelogisrejected.Noclaim wasofprivileFewasasserted
by DOH.Thus,pursuanttoLocalRule 26.l(e)(2)(C),theDOH wasnotrequiredto prepareany privllege login this
Case.
                                                 10
       M oreover,Plaintiff appears to seek an aw ard of attorneys' fees and costs against D OH

underFederalRule ofCivilProcedure 37.(DE 129,pg.6).This requestisfrivolous and is
D EN IED.

       Finally,N on-party D O H also requests an award of expenses and attorneys'fees against

Plaintiff.The Courthas considered this request butw ill exercise its discretion to deny D OH 's

requestf0ratlorneys'feesand expenses.

       111.   CO N C LU SIO N

       ln light of the foregoing,Plaintiff's N otice of N on-com pliance w ith D E lzog laintift's

M otion to Com pelN on-party Florida D epartm entofH ealth's Production ofD ocum ents,forCivil

ContemptandforSanctions(DE 1291ishereby DENIED.TheCourtfindsthatdiscoveryinthis
case is CLO SED perDE 105.

       The Clerk of Courtis directed to m aila copy of this Orderto M ichaelJ.W illiam s,Esq.,

Chief LegalCounsel,O ffice of the General Counsel,Florida D epartm ent of H ea1th,4052 Bald

Cypress W ay,Bin # A-02,Tallahassee,Florida,32399-3265;and to Cluistine E.Lam ia,Esq.,

Chief Appellate Counsel,Florida D epartm ent ofH ealth,Office of the General Counsel,Florida

D epartm entofH ea1th,4052 Bald Cypress W ay,B in # A -02,Tallahassee,Florida,32399-3265.

       D O N E and O RD ERED in Cham bers atW estPalm Beach,Palm Beach Cotm ty,Florida,

this/lddayofJanuary,2019.                                      .     i
                                                                 .


                                                           W ILLIAM M A H EW M AN
                                                           U nited StatesM agistrate Judge
